Per Curiam.
The complaint sets forth one cause of action. It alleges a number of acts on the part of the defendants each of which is said to have been the result of a concerted attempt on the part of the defendants to defraud the plaintiff. The cause of action set forth in the complaint has been properly pleaded. (See Green v. Davies, 83 App. Div. 216.) The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Pinch, P. J., McAvoy, Martin, O’Malley and Townley, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.